Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Exhibit 10.2.4

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

(NEUSTAR LOGO) [w64771w6477118.gif]
AMENDMENT
TO
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBERING ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
ANNUAL UPDATE TO CONVERSION FACTOR
FOR THE PERIOD JUNE 1, 2008 TO MAY 31, 2009

Page 1
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

AMENDMENT
TO
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM
Annual Update to Conversion Factor
For the Period June 1, 2008 to May 31, 2009
1. PARTIES
This Revision 4 (“Revision”) of Amendment Number 46 ( “Amendment”) is entered
into pursuant to Article 30 of, and upon execution shall be a part of, the
Contractor Services Agreement for Number Portability Administration
Center/Service Management System, as amended by that certain Amending Agreement,
effective March 31, 2003 (the “Amending Agreement”) and that certain Amending
Agreement, effective October 28, 2005 (the “Second Amending Agreement”) (the
“Master Agreement”) by and between NeuStar, Inc., a Delaware corporation
(“Contractor”) and the Canadian LNP Consortium, Inc., a corporation incorporated
under the laws of Canada (the “Customer”).
2. EFFECTIVENESS
This Revision shall be effective as of the 1st day of June 2008 (the “Revision
Effective Date”) only upon execution of this Revision by Contractor and
Customer. The number in the upper left-hand corner refers to this Revision.
Undefined capitalized terms used herein shall have the meanings ascribed by the
Master Agreement.
3. ANNUAL UPDATE
Pursuant to the Amending Agreement of the Master Agreement, Contractor and
Customer agreed to specify all amounts chargeable, payable, or to be credited
under the Master Agreement, including, for greater certainty and without
limitation, amounts listed in Exhibit E, Exhibit G and amounts under or pursuant
to any Statement of Work and any Performance Credits, in Canadian dollars, but
except as otherwise provided in the Amending Agreement. For specific annual
periods, each such dollar amount is converted from its U.S. dollar amount into
Canadian dollars by multiplying each such amount by a conversion factor.
In accordance with the terms of the Amending Agreement, effective on each
anniversary of the Amending Agreement, the conversion factor is recomputed based
on the average of the exchange rates for each of the last five (5) Business Days
in the month of April immediately preceding the applicable anniversary of the
Amending Agreement’s effective date, as published in the Key Currency Cross
Rates column of the Wall Street

Page 2
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

Journal. In accordance with the terms and conditions of the Amending Agreement,
the conversion factor has been set as follows:

  •   1.5723 for the period June 1, 2003 to May 31, 2004, as reflected in the
Amending Agreement     •   1.3612 for the period of June 1, 2004 to May 31,
2005, as reflected in Amendment No. 46     •   1.2484 for the period of June 1,
2005 to May 31, 2006, as reflected in Revision 1 to Amendment No. 46     •  
1.1274 for the period of June 1, 2006 to May 31, 2007, as reflected in Revision
2 to Amendment No. 46     •   1.1169 for the period of June 1, 2007 to May 31,
2008, as reflected in Revision 3 to Amendment No. 46

In accordance with the terms and conditions of the Amending Agreement, the
conversion factor for the period of June 1, 2008 to May 31, 2009 was calculated
to equal 1.0125.
4. AMENDMENT AND RESTATEMENT
Effective on the Revision Effective Date, and throughout the Initial Term, the
parties hereby amend and restate Exhibit E and Exhibit G to the Master
Agreement, and Section 6.1(c), Article 16 and Article 20 of the Master Agreement
in their entirety to reflect all amounts chargeable, payable, or to be credited
under the Master Agreement in Canadian dollars based on the conversion factor
set forth in Article 3 above (attached hereto as Attachments 1, 2, 3, and 4
respectively). Notwithstanding the foregoing, except when and as otherwise
expressly provided by a written agreement between Contractor and Customer, and
subject to the reservation in Article 5 below, any amended and restated document
attached hereto is intended for information purposes only.
5. RESERVATION
The rights and obligations of the parties with respect to the calculation and
application of a conversion factor are defined in the Master Agreement, as
amended by the Amending Agreement. It is the intent of the parties that neither
party will be prejudiced by any errors or mistakes in calculating any conversion
factor or by the application of any conversion factor. Upon the discovery of any
such error or mistake, the parties will promptly and in good faith issue a
correction; e.g., by issuing a revised Statement of Work.
6. COMPLETION AND ACCEPTANCE CRITERIA
The following internal documents are applicable to the Additional Services
contemplated under this Revision:

     
N/A
 
  Functional Requirements Specifications 

Page 3
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

     
N/A
 
  Requirements Traceability Matrix 
N/A
 
  External Design 
N/A
 
  System Design 
N/A
 
  Detailed Design 
N/A
 
  Integration Test Plan 
N/A
 
  System Test Plan 
N/A
 
  Software Quality Assurance Program Report 
N/A
 
  User Documentation 
N/A
 
  Software Configuration Management Plan 
N/A
 
  Standards and Metrics 

7. IMPACTS ON MASTER AGREEMENT.
The following portions of the Master Agreement are impacted by this Revision:

     
Ö
 
  Master Agreement 
None
 
  Exhibit B Functional Requirements Specification 
None
 
  Exhibit C Interoperable Interface Specification 
Ö
 
  Exhibit E Pricing Schedules 
None
 
  Exhibit F Project Plan and Test Schedule 
Ö
 
  Exhibit G Service Level Requirements 
None
 
  Exhibit H Reporting and Monitoring Requirements 
None
 
  Exhibit I Key Personnel 
None
 
  Exhibit J User Agreement Form 
None
 
  Exhibit K External Design 
None
 
  Exhibit L Infrastructure/Hardware 
None
 
  Exhibit M Software Escrow Agreement 
None
 
  Exhibit O Statement of Work Cost Principles 

8. MISCELLANEOUS.
     8.1 Continuation of Master Agreement and User Agreement
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this Revision. From
and after the Revision Effective Date, this Revision shall be a part of the
Master Agreement and, as such, shall be subject to the terms and conditions
therein.

Page 4
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

     8.2 Counterparts.
This Revision may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
     8.3 Entire Agreement.
This Revision sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 5
CONFIDENTIAL



--------------------------------------------------------------------------------



 



          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

IN WITNESS WHEREOF, the undersigned have executed and delivered this Revision 4
to Amendment No. 46:

          CONTRACTOR: NeuStar, Inc.
    By:   /s/ Michael O’Connor       Its: VP-Customer Relations      Date: 1
July 2008      CUSTOMER: Canadian LNP Consortium, Inc.
    By:   /s/ Jacques Sarrazin       Its: President      Date: June 25/2008   

Page 6
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

         

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

ATTACHMENT 1
TO
REVISION 4 TO AMENDMENT NO. 46(CA)
Amended and Restated Exhibit E to Master Agreement

Page 7
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

ATTACHMENT 2
TO
REVISION 4 TO AMENDMENT NO. 46(CA)
Amended and Restated Exhibit G to Master Agreement

Page 8
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

ATTACHMENT 3
TO
REVISION 4 TO AMENDMENT NO. 46(CA)
Amended and Restated Section 6.1(c) of the Master Agreement

Page 9
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

ATTACHMENT 4
TO
REVISION 4 TO AMENDMENT NO. 46(CA)
Amended and Restated Article 16 of the Master Agreement

Page 10
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 46(CA) Rev. 4   Date: June 1, 2008
SOW:
  ÖNo
_Yes    

ATTACHMENT 5
TO
REVISION 4 TO AMENDMENT NO. 46(CA)
Amended and Restated Article 20 to the Master Agreement

Page 11
CONFIDENTIAL



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
EXHIBIT E
PRICING SCHEDULES
NPAC/SMS SERVICES
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
PRICING SCHEDULES
     The following schedules set forth the prices at which Contractor will be
compensated for rendering the Services under the Agreement. A general
description of these charges and the methods of billing therefor are set forth
in Section 6 of the Agreement. See Agreement for other applicable charges.
     Notwithstanding anything in the Agreement to the contrary: (a) all amounts
chargeable, payable, or to be credited under the Agreement, including, for
greater certainty and without limitation, amounts listed in Exhibit E, Exhibit G
and amounts under or pursuant to any Statement of Work and any Performance
Credits, shall be in Canadian dollars; and (b) all amounts described in
subparagraph (a) immediately above, excluding the amount set forth in
Sections 20.1(iv) (which amount shall continue to be denominated in US dollars)
and 20.4(iv) (which amount shall continue to be denominated in Canadian dollars
as set forth below), will be adjusted as follows:
(I) effective on the Effective Date, for the period June 1, 2003 to May 31,
2004, each such dollar amount, shall be converted from its U.S. dollar amount,
as such amounts appear in the Agreement immediately prior to the Effective Date
(other than such of those amounts expressly amended by an Amending Agreement
between Contractor and Customer, dated March 31, 2003, which amended amounts
shall be utilized for the purposes of the conversion described herein) into
Canadian dollars by multiplying each such amount by the number 1.5723; and
(II) effective on each anniversary of the Effective Date, each such dollar
amount shall be converted from its U.S. dollar amount, as such U.S. dollar
amounts appear in the Agreement immediately prior to the Effective Date (other
than such of those amounts expressly amended by an Amending Agreement between
Contractor and Customer, dated March 31, 2003, which amended amounts shall be
utilized for the purposes of the conversion described herein), into Canadian
dollars by multiplying each such amount by the average of the exchange rates for
each of the last five (5) Business Days in the month of April immediately
preceding the applicable anniversary of the Effective Date, as published in the
Key Currency Cross Rates column of the Wall Street Journal.
     Effective on the Effective Date, and throughout the Initial Term, the
dollar amount set forth in Section 20.4 will be adjusted by multiplying such
dollar amount by the number 1.0000.
     Within fifteen (15) days following the last Business Day in April of each
year, the parties shall amend and restate Exhibit E, Exhibit G, Section 6.1(c),
and Article 16 in their entirety, to reflect all dollar amounts in Canadian
dollars based on the applicable exchange rate.
The exchange rate determined at the June 1, 2008 anniversary is 1.0125.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Schedule 1
Service Element Fees/Unit Pricing

                                                      Price   Price            
        U.S.   Canadian Category   Service Element   Unit   Dollars   Dollars
1. [* * *]
                               
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *]       [* * *]       [* * *]     $ [* * *]  
 
    [* * *]       [* * *]       [* * *]     $ [* * *]  
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
 
                               
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
2. [* * *]
    [* * *] 1     [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *] 2                        

                                                      Price in USD for          
              each TN Porting     Applicable Tiers   Tier Start*   Tier End*  
Event Within Tier   Price in CDN
Tier 1
    0       2,200,000     $ [* * *]     $ [* * *]  
Tier 2
    2,200,001       4,400,000     $ [* * *]     $ [* * *]  
Tier 3
    4,400,001       6,600,000     $ [* * *]     $ [* * *]  
Tier 4
    6,600,001       8,800,000     $ [* * *]     $ [* * *]  
Tier 5
    8,800,001       11,000,000     $ [* * *]     $ [* * *]  
Tier 6
    11,000,001       13,200,000     $ [* * *]     $ [* * *]  
Tier 7
    13,200,001       15,400,000     $ [* * *]     $ [* * *]  
Tier 8
    15,400,001       17,600,000     $ [* * *]     $ [* * *]  
Tier 9
  17,600,001 and above     N/A     $ [* * *]     $ [* * *]  

 

*   The above tier volumes represent cumulative TN Porting Events measured from
[* * *]. The price described above for each TN Porting Event is the price for
each TN Porting Event within each Tier set forth above.

                                 
 
    [* * *]       [* * *]       [* * *]       [* * *]  
 
            [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *] 3     [* * *]     $ [* * *]     $ [* * *]  
 
                  $ [* * *]     $ [* * *]  
 
    [* * *] 4     [* * *]     $ [* * *]     $ [* * *]  

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                                 
 
    [* * *] 5     [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *]       [* * *]     $ [* * *]     $ [* * *]  
3. [* * *]
    [* * *] 6     [* * *]     $ [* * *]     $ [* * *]  
 
    [* * *] 7     [* * *]     $ [* * *]     $ [* * *]  

The TN Porting Event charges described in the TN Porting Event row in the
foregoing table (the “Amended Rates”) shall be effective as of, and based on,
volumes of TN Porting Events executed beginning on [* * *].
Notwithstanding the pricing set forth in the above table (the “Standard
Pricing”) if, in any calendar year during the term of the Agreement, the number
of TN Porting Events executed by or on behalf of Canadian Users in such calendar
year exceeds [* * *], the TN Porting Event price for all TN Porting Events
occurring in that calendar year only shall equal the price set forth immediately
to the right of the Tier (or Tiers) corresponding to the cumulative TN Porting
Events set forth below.

                                                      Price in USD for          
              each TN Porting                         Event Within Tier        
                for Annual Volume                         Exceeding [* * *]    
Applicable Tiers   Tier Start*   Tier End*   in a Calendar Year   Price in CDN
Tier 1
    0       2,200,000     $ [* * *]     $ [* * *]  
Tier 2
    2,200,001       4,400,000     $ [* * *]     $ [* * *]  
Tier 3
    4,400,001       6,600,000     $ [* * *]     $ [* * *]  
Tier 4
    6,600,001       8,800,000     $ [* * *]     $ [* * *]  
Tier 5
    8,800,001       11,000,000     $ [* * *]     $ [* * *]  
Tier 6
    11,000,001       13,200,000     $ [* * *]     $ [* * *]  
Tier 7
    13,200,001       15,400,000     $ [* * *]     $ [* * *]  
Tier 8
    15,400,001       17,600,000     $ [* * *]     $ [* * *]  
Tier 9
  17,600,001 and above     N/A     $ [* * *]     $ [* * *]  

While the foregoing temporary pricing (“Temporary Pricing”) for annual TN
Porting Events applies to all TN Porting Events executed in such calendar year
in which the total number of TN Porting Events exceeds [* * *], such temporary
pricing shall be computed, apportioned, and paid after the end of the calendar
year in which the total number of TN Porting Events exceeds [* * *]. As a
result, Contractor shall, within sixty (60) days after the end of such calendar
year
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
(or within sixty (60) days of the date of expiry or termination of this
Agreement, if such expiry or termination does not occur at the end of a calendar
year), pay to Customer, or, if directed by Customer, to the Canadian Users in
accordance with such direction, that amount equal to the product of (a) the
difference between the Standard Pricing in USD for each TN Porting Event in such
calendar year and the Temporary Pricing in USD for each such TN Porting Event
(i.e., USD $[* * *]) multiplied by (b) the total number of TN Porting Events
executed by or on behalf of all Canadian Users during such calendar year.
Notwithstanding the foregoing, if, in any calendar year, the number of TN
Porting Events executed by or on behalf of Canadian Users in such calendar year
exceeds [* * *], then the Temporary Pricing for all TN Porting Events occurring
in that calendar year only shall equal the price set forth immediately to the
right of the Tier (or Tiers) corresponding to the cumulative TN Porting Events
set forth below.

                                                      Price in USD for          
              each TN Porting                         Event                    
    for Annual Volume                         Exceeding [* * *]     Applicable
Tiers   Tier Start*   Tier End*   in a Calendar Year   Price in CDN
Tier 1
    0       2,200,000     $ [* * *]     $ [* * *]  
Tier 2
    2,200,001       4,400,000     $ [* * *]     $ [* * *]  
Tier 3
    4,400,001       6,600,000     $ [* * *]     $ [* * *]  
Tier 4
    6,600,001       8,800,000     $ [* * *]     $ [* * *]  
Tier 5
    8,800,001       11,000,000     $ [* * *]     $ [* * *]  
Tier 6
    11,000,001       13,200,000     $ [* * *]     $ [* * *]  
Tier 7
    13,200,001       15,400,000     $ [* * *]     $ [* * *]  
Tier 8
    15,400,001       17,600,000     $ [* * *]     $ [* * *]  
Tier 9
  17,600,001 and above     N/A     $ [* * *]     $ [* * *]  

While the foregoing Temporary Pricing for annual TN Porting Events applies to
all TN Porting Events executed in such calendar year in which the total number
of TN Porting Events exceeds [* * *], such temporary pricing shall be computed,
apportioned, and paid after the end of the calendar year in which the total
number of TN Porting Events exceeds [* * *]. As a result, Contractor shall,
within sixty (60) days after the end of such calendar year (or within sixty
(60) days of the date of expiry or termination of this Agreement, if such expiry
or termination does not occur at the end of a calendar year), pay to Customer,
or, if directed by Customer, to the Canadian Users in accordance with such
direction, that amount equal to the product of (a) the difference between the
Standard Pricing in USD for each TN Porting Event in such calendar year and the
Temporary Pricing in USD for each such TN Porting Event (i.e., USD $[* * *])
multiplied by (b) the total number of TN Porting Events executed by or on behalf
of all Canadian Users during such calendar year. For greater certainty, such
payments shall be issued in Canadian funds at the then prevailing exchange rate
prescribed under this Agreement, and shall
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
be paid to or as directed by Customer, which direction shall be delivered by
Customer to Contractor within the first thirty (30) days of the end of each
calendar year.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Schedule 2
Training Charges

                                      Price   Price             U.S.   Canadian
Service Element   Unit   Dollars   Dollars
[* * *] * [* * *]
    [* * *]     $ [* * *]     $ [* * *]  
[* * *] * [* * *]8 9
    [* * *]     $ [* * *]     $ [* * *]  

 

*   Training consists of LTI User Training lasting 8 to 12 hours.

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Schedule 3
Interoperability Testing *

                                              Price                     Canadian
Category & Service Element   Unit   Price   Dollars
[* * *]
                       
[* * *]
    [* * *]     $ [* * *]     $ [* * *]  
[* * *]
    [* * *]     $ [* * *]     $ [* * *]  
[* * *]
    [* * *]                  
[* * *]
    [* * *]     $ [* * *]     $ [* * *]  
[* * *]
    [* * *]     $ [* * *]     $ [* * *]  

 

*   [* * *]

 

1   [* * *]   2   The TN Porting Event [* * *]       The TN Porting Event
[* * *]   3   An Ad Hoc Report [* * *]   4   [* * *]   5   [* * *]   6   The
one-time Log-on ID [* * *]   7   The Mechanized Interface [* * *]   8   [* * *]
  9   [* * *]

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 59 dated December 18, 2006. This Exhibit E is
updated effective June 1, 2008.

E-7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
EXHIBIT G
SERVICE LEVEL REQUIREMENTS
NPAC/SMS

                                                  Report             Service
Affecting/           Frequency and             Non-Service   Performance  
Performance Credit   Performance Credit No.   Procedure   Service Commitment
Level   Affecting   Credit US Dollars   Canadian Dollars   Calculation Interval
1.   Service Availability (Customer)   Maintain a 99.9% minimum Service
Availability   Service Affecting   >99.85% but <99.90%: $[* * *]; >99.80% but
<99.85%: $[* * *];   >99.85% but <99.90%: $[* * *]; >99.80% but <99.85%: $[* *
*];   Monthly                 >99.75% but <99.80%: $[* * *];   >99.75% but
<99.80%: $[* * *];                     >99.70% but <99.75%: $[* * *];   >99.70%
but <99.75%: $[* * *];                     >99.65% but <99.70%: $[* * *];  
>99.65% but <99.70%: $[* * *];                     >99.60% but <99.65%: $[* *
*];   >99.60% but <99.65%: $[* * *];                     <99.60%: $[* * *]  
<99.60%: $[* * *]    

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 55 dated November 1, 2006. Exhibit G updated
effective June 1, 2008.





--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                                                  Report             Service
Affecting/           Frequency and             Non-Service   Performance  
Performance Credit   Performance Credit No.   Procedure   Service Commitment
Level   Affecting   Credit US Dollars   Canadian Dollars   Calculation Interval
2.   Scheduled Service Unavailability (Customer)   Scheduled Service
Unavailability will be equal to or less than 20 hours per calendar quarter, or
such longer period otherwise agreed to by the Parties, provided that such twenty
(20) hour period (each, a “20 Hour Period”) shall not include time reasonably
required for release implementations, data rebuilds, and other non-routine tasks
(the time for which shall be agreed to on a case by case basis). Contractor
shall, not less than ten (10) business days prior to, and not less than four
(4) business days after, each Scheduled Service Unavailability event, provide to
Customer a request for maintenance and report, respectively, both in the form of
Annex A attached to this Exhibit G. Contractor shall not proceed with the
proposed Scheduled Service Unavailability unless it has received prior written
approval (e-mail is acceptable) from Customer for its request for maintenance,
which approval shall not be unreasonably withheld. For greater certainty, for
any Scheduled Service Unavailability in excess of 20 hours in each 20 Hour
Period, Customer shall be entitled to enforce all remedies available to it,
including without limitation Performance Credits as set forth in this SLR 2. No
Scheduled Service Unavailability event shall exceed ten (10) hours. Each such
event shall be scheduled in advance and shall be coordinated with each User’s
maintenance schedule.   Service Affecting   $[* * *] for each hour or portion
thereof in excess of approved Scheduled Service Unavailability or such longer
period otherwise agreed to by the Parties   $[* * *] for each hour or portion
thereof in excess of approved Scheduled Service Unavailability or such longer
period otherwise agreed to by the Parties   Monthly                           3.
  SOA/LSMS Acknowledge-ment Response Times (Customer)   Response time (i.e.,
means NPAC processing time) for 95% of the responses will be equal to or less
than 3 seconds, except for miscellaneous transactions, such as queries, audits
and edits   Service Affecting   $[* * *]   $[* * *]   Monthly                  
        4.   LSMS Broadcast Time (Customer)   A mean time maximum of 60 seconds
from activation to broadcast   Service Affecting   $[* * *]   $[* * *]   Monthly

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 55 dated November 1, 2006. Exhibit G updated
effective June 1, 2008.





--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                                                  Report             Service
Affecting/           Frequency and             Non-Service   Performance  
Performance Credit   Performance Credit No.   Procedure   Service Commitment
Level   Affecting   Credit US Dollars   Canadian Dollars   Calculation Interval
5.   SOA to NPAC Interface Transaction Rates (Customer)   To the extent there is
sufficient load, maintain, for 95% of the CMIP transactions, a rate of 4 CMIP
transactions per second (sustained) for each SOA to NPAC SMS interface
association; however, this interface requirement does not apply when there are
at least 40 CMIP transactions per second (sustained) for a single NPAC/SMS
region. Neither criterion applies if throughput is impacted by delays caused by
all Users.   Service Affecting   $[* * *]   $[* * *]   Monthly                  
        6.   NPAC to LSMS Interface Transaction Rates (Customer)   To the extent
there is sufficient offered load, maintain, for 95% of the CMIP transactions, a
rate of 4 CMIP transactions per second (sustained) over each NPAC/SMS to Local
SMS interface association; however, this interface requirement does not apply
when there are at least 156 CMIP transactions per second (sustained) for a
single NPAC/SMS region. Neither criterion applies if throughput is impacted by
delays caused by all Users.   Service Affecting   $[* * *]   $[* * *]   Monthly
                          7.   SOA/LSMS Interface Availability (User)   Maintain
an Interface Availability at a minimum of 99.9%   Service Affecting   >99.85%
but <99.90%: $[* * *]; >99.80% but <99.85%: $[* * *];   >99.85% but <99.90%: $[*
* *]; >99.80% but <99.85%: $[* * *];   Monthly                 >99.75% but
<99.80%: $[* * *];   >99.75% but <99.80%: $[* * *];                     >99.70%
but <99.75%: $[* * *];   >99.70% but <99.75%: $[* * *];                    
>99.65% but <99.70%: $[* * *];   >99.65% but <99.70%: $[* * *];                
    >99.60% but <99.65%: $[* * *];   >99.60% but <99.65%: $[* * *];            
        <99.60%: $[* * *]   <99.60%: $[* * *]                               8.  
Unscheduled Backup Cutover time (Customer)   A maximum of 10 minutes to cutover
to the backup site   Service Affecting   $[* * *]   $[* * *]   Per Event        
                  9.   NPAC/SMS Partial Disaster Restoral Interval (Customer)  
Partial restoration will be equal to or less than 24 hours (Partial restoration
meaning the capability of receiving, processing and broadcasting updates)  
Service Affecting   $[* * *] for each day or portion thereof in excess of 24
hours   $[* * *] for each day or portion thereof in excess of 24 hours   Per
Event                           10.   NPAC/SMS Full Disaster Restoral (Customer)
  Full restoration will occur at a maximum of 48 hours   Service Affecting   $[*
* *] for each day or portion thereof in excess of 24 hours   $[* * *] for each
day or portion thereof in excess of 24 hours   Per Event 11.   RESERVED        
                                      12.   User Problem Resolution   Minimum
80% calls during Normal Business Hours answered by live operators within 10
seconds   Non-Service Affecting   None   None   Monthly                        
  13.   RESERVED                    

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 55 dated November 1, 2006. Exhibit G updated
effective June 1, 2008.





--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

                                                  Report             Service
Affecting/           Frequency and             Non-Service   Performance  
Performance Credit   Performance Credit No.   Procedure   Service Commitment
Level   Affecting   Credit US Dollars   Canadian Dollars   Calculation Interval
14.   User Problem Resolution   99.0% callback within 30 minutes for requests
made during other than Normal Business Hours   Non Service Affecting   None  
None   Monthly                           15.   User Problem Resolution   A
minimum of 99.5% of all commitments to get back to the User after the initial
contact will be met   Non-Service Affecting   None   None   Monthly 16.  
RESERVED                                               17.   RESERVED          
                                    18.   System Security   Monitor and record
unauthorized system access   Non-Service Affecting   None   None   Per Event    
                      19.   System Security   Remedy logon security permission
errors immediately after User notification   Non-Service Affecting   None   None
  Per Event                           20.   RESERVED                       21.  
Scheduled Service Unavailability Notification   Notice of Scheduled Service
Unavailability for routine maintenance of NPAC/SMS to be given a minimum of
2 weeks in advance. Notice of Scheduled Service Unavailability for non-routine
maintenance of NPAC/SMS to be given as follows:   Non-Service Affecting   None  
None   Per Event        
•    During Normal Business Hours — a minimum of 7 days in advance
                       
•    During Non-Normal Business Hours — a minimum of 24 hours in advance
                                          22.   Unscheduled Service
Unavailability Notification   Notify User within 15 minutes of detection of an
occurrence of unscheduled Service Unavailability   Non-Service Affecting   None
  None   Per Event                           23.   Unscheduled Service
Unavailability Notification   Provide 30-minute updates of NPAC status following
an occurrence of unscheduled Service Unavailability through recorded
announcement and client bulletins   Non-Service Affecting   None   None   Per
Event                           24.   RESERVED                                  
            25.   RESERVED                                               26  
RESERVED                                               27.   RESERVED          
         

This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003, the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005, and SOW 55 dated November 1, 2006. Exhibit G updated
effective June 1, 2008.





--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
ARTICLE 6 — PRICING AND ADJUSTMENT
6.1
(a) General
Contractor shall be compensated for rendering the Services hereunder at the
prices set forth in Exhibit E — Pricing Schedules (the “Pricing Schedules”).
Customer will deliver an Allocation Model to Contractor for billing on or before
the 30th day prior to the close of the first Billing Cycle; provided, however,
that if Customer fails to provide an Allocation Model by such date and until 30
days after such Allocation Model is so provided, Contractor shall be entitled to
allocate all allocable charges hereunder pro rata to the Users, and shall
invoice such Users accordingly. Thereafter, Customer may change the Allocation
Model on 30 days written notice period.
Except as provided in a Statement of Work or as otherwise specifically provided
hereunder, Contractor will not increase the prices set forth in the Pricing
Schedules during the Initial Term of this Agreement. Thereafter, the prices for
Services may be increased upon not less than 90 days prior written notice to
Customer; provided, however, that (i) any such price increase will not exceed
the total percentage increase, if any, in the CPI for the twelve month period
immediately preceding Contractor’s proposed price increase, or eight percent
(8%), whichever is less and (ii) prices may not be increased more than once in
any twelve month period.
(b) One Time Credit
Contractor shall on or before December 31, 2005 pay, by way of credit, the
amount of USD$[* * *], which equals CA$[* * *] under the then-current conversion
factor required under Exhibit E, (the “One Time Credit”) for the benefit of, and
for distribution among, the Users who are shareholders of the Customer (the
“Canadian Users”). The One Time Credit shall be payable by Contractor in the
manner stipulated in writing by the Customer in a direction delivered to
Contractor, which direction shall be delivered to Contractor no later than
November 30, 2005. For greater certainty, the Parties expressly acknowledge and
agree that the One Time Credit may, in the sole discretion of the Customer
expressed in the direction described in the immediately preceding sentence, be
payable by Contactor: (i) by way of credit against future Canadian User payment
obligations to Contractor (as directed by the Customer); or (ii) by way of
payment to the Customer of the One Time Credit (or a combination of (i) and
(ii)), within thirty (30) days of receipt by Contractor of the direction
described in this Section 6.1(b). For greater certainty, if the amount of any
such credit allocated to any Canadian User, as described in (i) in the
immediately preceding sentence, exceeds any such Canadian User’s payment
obligations to Contractor in the month in which such credit is allocated by
Contractor (as described in the immediately preceding sentence), the net amount
of such credit in respect of any such Canadian User shall be applied in the next
following month, and so on, until such credit is exhausted, unless otherwise
directed by the Customer.
(c) Fixed Annual Credit
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Subject to the requirements set forth below in this Section 6.1(c), Contractor
shall, in each calendar year during the Initial Term beginning in 2006, pay an
annual credit in the amount of $[* * *], which equals CA$[* * *] under the
current conversion factor required under Exhibit E, for the benefit of, and for
distribution among, the Canadian Users (each a “Fixed Annual Credit”). The Fixed
Annual Credit shall be payable by Contractor in the manner stipulated in writing
by the Customer in a direction delivered to Contractor, which direction shall be
delivered to Contractor for each applicable calendar year no later than
November 30 of that calendar year during the Initial Term beginning in 2006 .
For greater certainty, the Parties expressly acknowledge and agree that the
Fixed Annual Credit may, in the sole discretion of the Customer expressed in the
direction described in the immediately preceding sentence, be payable by
Contractor: (i) by way of credit against future Canadian User payment
obligations to Contactor (as directed by the Customer); or (ii) by way of
payment to the Customer of the Fixed Annual Credit (or a combination of (i) and
(ii)), within thirty (30) days after both (A) Contractor receives the direction
described in this Section 6.1(c), and (B) the annual, aggregate volume of
executed Ported TN Events exceeds the applicable thresholds set forth below. For
greater certainty, if the amount of any such credit allocated to any Canadian
User, as described in (i) in the immediately preceding sentence, exceeds any
such Canadian User’s payment obligations to the Contractor in the month in which
such credit is applied by Contractor (as described in the immediately preceding
sentence), the net amount of such credit in respect of any such Canadian User
shall be applied in the next following month, and so on, until such credit is
exhausted, unless otherwise directed by Customer. The Fixed Annual Credit shall
only be payable by Contractor for each calendar year if Canadian Users, in the
aggregate for each applicable calendar year, execute: (i) in the calendar year
2006, more than [* * *] TN Porting Events; (ii) in the calendar year 2007, more
than [* * *] TN Porting Events; (iii) in the calendar year 2008, more than [* *
*] TN Porting Events; (iv) in the calendar year 2009, more than [* * *] TN
Porting Events; (v) in the calendar year 2010, more than [* * *] TN Porting
Events; and (vi) in the calendar year 2011, more than [* * *] TN Porting Events.
Notwithstanding anything in this Section 6.1(c) to the contrary, if the number
of TN Porting Events in any calendar year does not exceed the volume thresholds
set forth in the immediately preceding sentence, then that calendar year’s Fixed
Annual Credit forever expires, and in no event shall such Fixed Annual Credit be
available or otherwise be used in a subsequent calendar year, provided that
neither Party will be prejudiced by any error or mistake in calculating the
aggregate number of TN Porting Events described in the immediately preceding
sentence. Upon the discovery of any such error the Parties will promptly, and in
good faith correct such error, including any adjustment as may be required under
this Section.
(d) No Withholding or Deduction.
All applicable credits and amounts payable described in Section 6.1(b) and
Section 6.1(c) shall be applied and paid, as described herein, without
withholding or any deduction whatsoever.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
ARTICLE 16 — DELAYS; PERFORMANCE CREDITS AND CORRECTIVE REPORTING; DEFAULTS;
FORCE MAJEURE
16.1 Notice of Delays
Time is of the essence in Contractor’s performance of its obligations under this
Agreement. Contractor shall promptly notify Customer in writing of any
anticipated or known delay in Contractor’s performance of an obligation by the
date specified therefor, if any, in this Agreement, the reasons for the delay,
and the expected duration of the delay. In the event of any failure of Customer
or User to perform an obligation which delays or threatens to delay a scheduled
performance date of Contractor under this Agreement (“Customer/User Delay”),
Contractor shall promptly notify Customer in writing of such delay or threatened
delay, and Contractor’s scheduled performance date shall be extended day-for-day
for any such actual delay of Customer or User directly affecting such scheduled
performance date. If Contractor fails to notify Customer of a Customer/User
Delay of which Customer or the applicable User does not otherwise have a prior
notice (i.e., pursuant to a Project Plan), Contractor may not use such
Customer/User Delay as an excuse for its failure to meet a scheduled performance
date.
16.2 [Deleted]
16.3 Performance Credits
In the event that a Service Affecting Event (as defined below) shall have
occurred for any reason other than the occurrence of a Force Majeure Event or a
Customer/User Delay, Contractor shall pay to Customer or affected Users, as
applicable, as “Performance Credits” (and as liquidated damages and not as a
penalty) an aggregate sum equal to the amount set forth under the heading
“Performance Credit Amount” for each such Service Affecting Event, as set forth
in Exhibit G; provided, however, that in no event shall the annual aggregate
amount of Performance Credits exceed $[* * *], which equals CA$[* * *] under the
current conversion factor required under Exhibit E. For purposes hereof, a
“Service Affecting Event” shall mean the failure of Contractor to meet a
“Service Affecting” Service Commitment Level set forth in Exhibit G — Service
Level Requirements; provided, however, that if the same facts and circumstances
directly or indirectly result in the failure to meet more than one Service
Level, all such related failures, for purposes of calculating Performance
Credits which shall be due in connection therewith, shall be deemed to be a
single Service Affecting Event. [Amended]
In the event that a Non-Service Affecting Event (as defined below) shall have
occurred for any reason, Contractor shall not be required to pay any Performance
Credits. For each Non-Service Affecting Event, Contractor shall (i) notify
Customer in writing of such Non-Service Affecting Event, including in such
notification an explanation of the cause of the Non-Service Affecting Event and
a detailed summary of the course of actions, if any, necessary to mitigate the
likelihood of such cause recurring and (ii) diligently pursue the identified
course of action to completion. For purposes hereof, a “Non-Service Affecting
Event” shall mean the failure of Contractor to meet one of the Service Levels
other than those which give rise to Service Affecting Events.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
16.4 Allocation of Damages Among Users
The aggregate amount of accrued liquidated damages under Section 16.3 above
shall be allocated among Users as directed by Customer and credited against the
next succeeding monthly billing to such Users for Services or, in the event
Customer terminates this Agreement as a result of any such failure, shall be
allocated and credited in the same manner, with the balance, if any, remaining
after applying said amounts against any final billings to be paid to such Users
by Contractor. Liquidated damages shall be considered as compensation for direct
damages for the delay suffered by the Users other than those specified in
Section 19.1(g) and Contractor shall remain liable for any of the direct damages
specified in Section 19.1(g). [Amended]
16.5 Contractor Defaults
Contractor shall be in default (“Default”) under this Agreement if Contractor
shall:
(a) chronically fail to provide the Canadian NPAC/SMS at one or more of the
“Service Affecting” Service Levels, which failure is evidenced by recurring
events of the same or similar nature that are indicative of a systemic problem
and which either have been unaffected by Contractor’s repeated cure efforts, if
any, or are reasonably unlikely to be cured with Contractor’s diligent efforts
over a reasonable period, which in any event shall be no less than 30 days; or
[Amended]
(b) fail to perform any of its other material obligations, i.e., material
breach, under this Agreement (including the obligations referred to in
Section 21.3, but excluding the obligations referred to in Section 16.5(a)
above) and such failure continues for a period of 30 days following receipt of
written notice of such failure from Customer; provided, however, that where such
failure (other than with respect to a payment obligation) cannot reasonably be
cured within such 30 day period, so long as Contractor is diligently pursuing
such cure, the time for curing such failure shall be extended for such period as
may be necessary for Contractor to complete such cure.
Upon any Default hereunder by Contractor, Customer may, subject to Articles 19
and 26 hereof, pursue any legal remedies it may have under applicable law or
principles of equity.
16.6 Force Majeure
Any failure or delay by Customer, a User or Contractor in the performance of its
obligations under this Agreement shall not be deemed a Default of this Agreement
to the extent such failure or delay is directly or indirectly caused by fire,
flood, earthquake, elements of nature or acts of God, acts of war, terrorism,
riots, civil disorders, rebellions or revolutions in the United States or
Canada, court order, or the occurrence of a Force Majeure Event (as otherwise
defined herein) affecting the non-performing Party’s first-tier suppliers,
subcontractors or agents (i.e.,not subcontractors of subcontractors), or any
other similar cause beyond the reasonable control of such Party and without the
fault or negligence of such Party and which cannot be reasonably circumvented by
the non-performing Party through the use of alternate sources, workaround plans
or other means (each, a “Force Majeure Event”). Notwithstanding the foregoing,
any failure or delay by Contractor which results from Contractor’s failure to
comply with a requirement of this Agreement intended to prevent such a failure
shall not be considered subject to this Article.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Notwithstanding the foregoing, Contractor’s liability for loss or damage to
Customer’s material in Contractor’s possession or control shall not be modified
by this clause.
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
ARTICLE 20 — INSURANCE
20.1 Contractor’s Insurance Requirements
Contractor must maintain and cause Contractor’s subcontractors to maintain:
(i) Workers’ Compensation insurance as prescribed by the law of the applicable
state, (ii) employer’s liability insurance with limits of at least $[* * *]
which equals CA$[* * *] under the current conversion factor required under
Exhibit E ,each occurrence and in the aggregate, (iii) commercial general
liability insurance (including contractual liability and products liability
coverage) with combined single limits of at least $[* * *] which equals CA$[* *
*] under the current conversion factor required under Exhibit E, in the general
aggregate for bodily injury and property damage, and (iv) professional liability
insurance with combined single limits of at least $[* * *] (in accordance with
Exhibit E) in the general aggregate. Neither Contractor nor Contractor’s
insurer(s) shall have a right of subrogation against Customer based on any loss
or liability insured against under the foregoing insurance. Contractor’s
policies for the insurance under clause (iii) above must be endorsed to name
Customer as an additional insured where applicable and state: “[Customer] is to
be notified in writing at least 30 days prior to cancellation of or any material
change in the coverage limits.” Also, Contractor must furnish certificates
evidencing the foregoing insurance coverage prior to the Acceptance Date.
[Amended]
20.2 Contractor’s Failure to Maintain Insurance
If Contractor fails to maintain the insurance required by Section 20.1, Customer
may procure such insurance. In such event, Customer shall invoice Contractor and
Contractor shall promptly reimburse Customer for any premiums and other charges
paid by Customer for such coverage.
20.3 Self Insurance
Contractor may self insure the risks for which insurance is otherwise required
under this Article 20 upon written request to and approval, in writing, by
Customer. Approval by Customer of self-insurance shall not be unreasonably
withheld and shall be based upon Customer’s reasonable assessment that
Contractor’s net worth, financial history and stability appear to be sufficient
to satisfy any obligation Contractor could reasonably be expected to incur
during the term of this Agreement.
20.4 Customer’s Insurance Requirements
Customer must maintain and cause Customer’s subcontractors to maintain:
(i) Workers’ Compensation insurance as prescribed by the law of the applicable
state, (ii) employer’s liability insurance with limits of at least $[* * *]
which equals CA$[* * *] under the current conversion factor required under
Exhibit E, each occurrence and in the aggregate, (iii) [Deleted] and (iv)
professional liability insurance with combined single limits of at least $[* *
*] (in accordance with Exhibit E) in the general aggregate. Neither Customer nor
Customer’s insurer(s) shall have a right of subrogation against Contractor based
on any loss or liability insured against under the foregoing insurance.
Customer’s policies for the insurance under clause (iii) above must be endorsed
to name Contractor as an additional insured where applicable and state:
“Neustar, Inc. is to be notified in writing at least 30 days prior to
cancellation of or any material change in the
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
coverage limits.” Also, Customer must furnish certificates evidencing the
foregoing insurance coverage prior to the Acceptance Date. [Amended]
20.5 Customer’s Failure to Maintain Insurance
If Customer fails to maintain the insurance required of it by Section 20.4,
Contractor may procure such insurance. In such event, Contractor shall invoice
Customer and Customer shall promptly reimburse Contractor for any premiums and
other charges paid by Contractor for such coverage.
20.6 Additional Insurance
In addition to any insurance required to be maintained pursuant to this Article,
Contractor may, at its election, obtain insurance with respect to any losses,
liabilities, damages or expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Contractor arising out of, resulting from or in
connection with any error, omission or failure of the facilities, equipment,
systems or personnel of User or any of its affiliates, agents, successors or
assigns used or involved in any way in the provision of services utilizing the
Canadian NPAC/SMS Services to any end-user customer or any Third Party. If
Contractor obtains such insurance, Contractor shall, on a quarterly basis,
invoice Users in accordance with the Allocation Model then in effect for
one-half of the premiums or other charges for the first $[* * *] which equals
CA$[* * *] under the current conversion factor required under Exhibit E of such
coverage, which amounts shall be invoiced to Users as part of the monthly
billing process and reimbursed by Users in accordance with such invoice. The
aggregate maximum amount that can be invoiced to all Users in any given year
shall be no more than $[* * *], which equals CA$[* * *] under the current
conversion factor required under Exhibit E . Any deductible for this insurance
shall be paid by Contractor. This insurance must be purchased from an outside
agent and is not to be covered by self-insurance as described in Section 20.3.
In addition, Contractor will provide to Customer a certificate of insurance.
Should Contractor purchase this insurance the level of coverage must be reviewed
with Customer with the intent that reductions be based on a risk assessment.
[Amended]
This amended and restated document is intended for information purposes only.
The rights and obligations of the parties are defined in the Contractor Services
Agreement dated May 19, 1998, as amended by the Canadian NPAC/SMS Contractor
Services Agreement Amending Agreement, dated March 31, 2003 and the Canadian
NPAC/SMS Contractor Services Agreement Amending Agreement, effective as of the
28th day of October 2005. This amended and restated document is updated
effective June 1, 2008.

 